DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                        JOHN D. WALKER,

                             Appellant,

                                 v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D21-1441



                        September 3, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Philip J. Federico, Judge.


PER CURIAM.

     Affirmed. See Cruller v. State, 808 So. 2d 201 (Fla. 2002);

McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA 2013); Hughes v.

State, 22 So. 3d 132 (Fla. 2d DCA 2009); Coughlin v. State, 932 So.

2d 1224 (Fla. 2d DCA 2006) (en banc); Shortridge v. State, 884 So.
2d 321 (Fla. 2d DCA 2004); Brown v. State, 827 So. 2d 1054 (Fla.

2d DCA 2002).


BLACK, SLEET, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2